Title: Notes on the Roehampton and the Pilgrim, [7–14 November 1793]
From: Jefferson, Thomas
To: 



[7–14 Nov. 1793]

            
              
                Sep. 6.
                Hammond. the Industry within 5. or 6. weeks past armed in
                  Baltimore
              
              
                12.
                Baker’s deposition that Industry was brought to Baltimore
                  wharf int. 6th. and 12th. Aug.
              
              
                15.
                Thornton. that the Industry about 10. days ago captured
                  and sent the Roehampton
              
              
                
                Nicole’s deposition that the Industry came
                  to Baltimore with Fr. fleet from Cape Francois. she had 4. guns mounted.
              
              
                18.
                T. S. Lee to Thornton. that a member of council examined
                  her, found she was a privateer and therefore restored her. Bournonville. that the
                  Industry was armed at St. Domingo.
              
              
                Oct. 13.
                Thornton. that the Roehampton is
                  sold.
              
              
                Nov. 7.
Hammd. that on requisition from Secy. at War, Kelty examined her. sold under authority of Fr. Consular tribunal.
              
              
                Aug. 6. to 12th. Industry came to Balt. with Fr. fleet from St. Domingo. had 4. guns. and commission.
              
              
                
                Secy. at war ordered examination
              
              
                
                Kelty examined—found her a privateer, no material
                  equipments discharged her [this report wanting]
              
              
                Sep. 6.
                Mr. Hammond’s first information to me that she had been
                  equipped 4. or 5. W.
              
              
                
                about this day she took and sent to
                  Baltimore the Rochampton
              
              
              
                15.
                Thornton applies to Govr.—takes new evidence the Rochampton arrested and discharged by
                  Admiralty.
              
              
                18.
                Bournonville reclaims, saying the Industry armed in St.
                  Domingo.
              
              
                
                the Rochampton is sold under authority of Fr. Consulr.
                  tribunal.
              
            
[on verso:]

Roehampton

that she stands on the ground of augmentation

restn. never promised on this ground   impracticable to draw line.
Kelty’s report

aided by Brit. Consul.
sufficient excuse for not reducing her then
on sending in prize new testimony hunted up.

this cannot by retrospection censure the former proceedings.
we attend to it however so much as

to have directed legal examination
if it shall be found true will instruct all governors if she shall enter any port, to reduce her.

Pilgrim.

refer to Atty. of district to enquire if within limits?
has she been condemned?
has she been sold?
